                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

BENJAMIN ARCHULETA,

               Plaintiff,

v.                                                                     No. 1:19-cv-00682-MV-JHR

TRENT BETTES,
KELLY JOHNSON, and
FARMERS INSURANCE CO.,

               Defendants.

                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on Plaintiff’s failure to comply with the Court’s

Order to file a more definite statement of the claims in his Complaint. See Doc. 14, filed February

28, 2020.

       Defendants filed a motion for a more definite statement asserting that Plaintiff’s

“Complaint consists of citations to numerous federal statutory and constitutional provisions

without any discernible explanation as to how such authority is implicated or how Plaintiff is

entitled to relief pursuant to such authority against these Defendants.” Doc. 8 at 1, filed October 7,

2019. Plaintiff did not file a response opposing the motion.

       The Court granted Defendants’ motion for a more definite statement because there are no

factual allegations supporting many of the claims pursuant to the numerous federal statutory and

constitutional provisions. The Court ordered Plaintiff to file a more definite statement of the claims

asserted in his Complaint and notified Plaintiff that failure to timely file a more definite statement

may result in dismissal of this case. See Doc. 14 at 4. Plaintiff did not file a more definite statement

by the March 14, 2020, deadline.
IT IS ORDERED that this case is DISMISSED with prejudice.



                                _____________________________________
                                MARTHA VÁZQUEZ
                                UNITED STATES DISTRICT JUDGE




                                   2
